                                                       April 1, 2020




       Based on the parties' stipulation [ECF No. 22] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                           _________________________________
                                           U.S. District Judge Jennifer A. Dorsey
                                           Dated: April 2, 2020
